Citation Nr: 1033956	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for an evaluation in excess 
of 50 percent disabling for posttraumatic stress disorder (PTSD), 
from November 9, 2006, forward.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. J.S.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over 
this claim is with the RO in Albuquerque, New Mexico.

The Veteran testified in a July 2010 personal hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing transcript 
is associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

From November 9, 2006, forward, the Veteran's PTSD resulted in 
serious social impairment with deficiencies in areas such as 
family relations, judgment, thinking and mood due to impairment 
of mood and affect, social isolation, occasional homicidal 
thoughts, anger, panic attacks, sleep impairment, and depression; 
his PTSD was not manifested by total occupational and social 
impairment.




CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for the 
Veteran's service-connected PTSD, from November 9, 2006, forward, 
have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for PTSD in a September 2001 
rating decision.  When the Veteran filed his current claim in 
November 2006, a 30 percent evaluation was in place.  An April 
2007 rating decision increased the Veteran's evaluation for PTSD 
to 50 percent disabling, effective the date of claim, November 9, 
2006.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA psychiatric examination in January 
2007.  There, the examiner noted that the Veteran has been 
married two times and divorced once.  He has 4 children and has 
"fair" relationships with his current wife and children.  In 
this regard, the examiner indicated the degree and quality of the 
Veteran's social relationships and noted that the Veteran is a 
loner, has no close friends, and no social life.  Overall, the 
examiner indicated that the degree and quality of his social 
relationships has worsened since his last relationship ended.

In summary of the Veteran's current psychosocial functional 
status, the examiner indicated that the Veteran had depression, 
anxiety, anger, social isolation, and sleep problems.  
Significantly, while the Veteran did not express any suicidal 
ideation, the examiner noted that the Veteran's thought content 
included monthly homicidal ideation and paranoid ideation.  He 
also had occasional panic attacks and his remote, recent, and 
immediate memories were fair.

The examiner further described, in detail, that the Veteran had 
recurrent, intrusive, and distressing recollections of his PTSD 
stressor, including images, thoughts, or perceptions, as well as 
recurrent and distressing dreams of the stressor.  The examiner 
indicated that the Veteran had intense psychological distress at 
exposure to internal or external cues that symbolize or resemble 
the traumatic event and also had physiological reactivity to 
those cues.

In response to the stimuli associated with the PTSD stressor, the 
examiner noted that the Veteran made efforts to avoid thoughts, 
feelings, or conversations associated with the trauma and made 
efforts to avoid activities, places, or people that arouse 
recollections of the stressor.  In addition, the examiner 
indicated that the Veteran had markedly diminished interest or 
participation in significant activities, had feelings of 
detachment or estrangement from others, had a restricted range of 
affect (e.g. he was unable to have loving feelings), and had a 
sense of a foreshortened future (e.g. he did not expect to have a 
career, marriage, children, or a normal life span).

Persistent symptoms of the Veteran's increased arousal to 
internal and external cues included difficulty falling or stay 
asleep, irritability or outbursts of anger, difficulty 
concentrating, hypervigilence, and exaggerated startle response.

At the time of the examination, the Veteran was clean, neatly 
groomed, appropriately dressed, was fully oriented, had good 
impulse control, was cooperative, and had normal affect.  
However, he was also anxious, agitated, depressed, and 
demonstrated poor judgment.

Overall, the examiner indicated that the Veteran's PTSD signs and 
symptoms resulted in deficiencies in judgment, thinking, family 
relations, work, and mood.  He was assigned a GAF score of 50.

The Veteran was afforded another VA psychiatric examination in 
November 2008.  The examiner indicated that the Veteran lives 
with his wife and two children.  The Veteran had difficulty with 
losing his temper with his wife and children over various 
matters.  This occurred approximately two to three times per day.

The examiner noted that the Veteran and his wife have very few 
friends other than her family.  He isolates himself and does not 
like crowds.  Thus, he and his wife only occasionally go out to 
eat.  The Veteran denied any other sources of entertainment.  
Thus, the examiner indicated that the Veteran "is very limited 
in what he does due to social isolation, irritability and 
depression," and that his social contact is limited.

Further, the examiner noted that the Veteran sleeps "real 
light" and wakes up two to three times per night.  The Veteran 
had occasional nightmares and sometimes woke up with his body 
"jumping" and feeling hyper-alert.  At that time, the Veteran 
reported getting 5 hours of sleep per night.

The examiner indicated that the Veteran had angry outbursts with 
little provocation and had panic attacks manifested by a sudden 
feeling of anxiety occurring a few times a day for a few minutes.  

The Veteran also expressed having homicidal and suicidal 
thoughts.  He reported that he feels homicidal to people "that 
have done bad things to other people who do not come to justice" 
and rarely has thoughts that life is not worth living.

Identical to his VA examination in January 2007, the Veteran had 
persistent re-experiencing of the traumatic events causing his 
PTSD, persistent avoidance of stimuli associated with that 
trauma, and persistent symptoms of increased arousal.

The Veteran reported that he felt that his symptoms have "always 
been bad," especially his sense of guilt over participating in 
the war.  At that time, the examiner noted that the Veteran had 
some fluctuation in symptoms but it was more constant than not.  
Also, the examiner indicated that during periods of depression 
and rumination with memories, the Veteran had trouble 
concentrating, was very depressed and hopeless, and more prone to 
anger and social isolation.

The November 2008 examiner commented that the Veteran had 
significant problems of PTSD, which he coped with by keeping 
socially isolated, being able to self sooth his anger within a 
few minutes, distracting his thinking, and getting busy with 
another activity.  In spite of this, the examiner noted that the 
Veteran swings into depression where he feels hopeless and has a 
foreshortened sense of the future.

With respect to the Veteran's functional status and quality of 
life, the examiner indicated that the Veteran is socially 
isolated and without recreation.  He had difficulty with intimacy 
with his children and wife, outbursts of anger and constant 
irritability, and poor sleep quality with hypervigilence at 
night.  The examiner noted that there was link between the 
Veteran's PTSD symptoms and his impairment in functional state 
and quality of life by virtue of the exacerbation of symptoms 
with the Veteran's exposure to crowds, stress at home, and 
intrusive memories and dreams.

While the examiner did not indicate that the Veteran had total 
occupational and social impairment due to his PTSD, he did 
indicate that the Veteran's PTSD symptoms resulted in 
deficiencies in areas of judgment, thinking, family relations, 
work, and mood.  This was manifested by poor, impulsive 
decisions, difficulty with intimacy, anger outbursts, difficulty 
getting along with others, and depressive swings into feeling 
hopeless and feeling like not living.  The Veteran was assigned a 
GAF of 49.

The Veteran underwent another VA psychiatric examination in April 
2009.  He was in his second marriage of 12 years and has four 
children, total.  He stated, "[i]t is a pretty good relationship 
with the adult children," and has multiple contacts with his 
older children each month.  The Veteran identified two or three 
friends that he sees once a month.

The examiner identified a sleep impairment as the Veteran 
reported waking two to three times per night and occasionally was 
unable to go back to sleep.

At the time of the examination, the Veteran did not report any 
panic attacks, homicidal, or suicidal thoughts.  His impulse 
control was fair.

Identical to his January 2007 and November 2008 VA examinations, 
the Veteran had persistent re-experiencing of the traumatic 
events causing his PTSD, persistent avoidance of stimuli 
associated with that trauma, and persistent symptoms of increased 
arousal.

The examiner indicated that the Veteran is socially isolated, 
choosing to remain mostly in his mountain home with little to no 
contact with others except for his family.  He identified issues 
with anger when dealing with people but did not know the primary 
reason for this.

With regard to functional status and quality of life, aside from 
the Veteran's immediate family, he had no social relationships.  
The Veteran identified issues with anger management as the 
primary reason why he does not work or have relationships.

Overall, the April 2009 examiner indicated that the Veteran's 
PTSD signs and symptoms resulted in deficiencies in judgment, 
thinking, family relations, work, and mood.  The Veteran stated, 
"Some days I feel like I can do anything and other days I cannot 
get out of bed."  He was assigned a GAF score of 59.

At this juncture, the Board notes that the Veteran was assigned 
GAF scores in January 2007, November 2008, and April 2009 of 50, 
49, and 59, respectively.  Overall, these three scores reflect 
serious impairment in social and occupational functioning.  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

A mental health note from July 2010 indicated that the Veteran 
had a panic attack.  He reported heightened PTSD symptoms, 
including hypervigilence, denied working, and did not sleep well.  
However, at that time, the Veteran had no suicidal or homicidal 
ideations, no evidence of psychotic thinking, and a logical and 
goal oriented thought process.  The medical health provider 
indicated risk factors of age, gender, race, chronic PTSD, 
insomnia, irritability, and no treatment of his PTSD.  
Ultimately, she concluded that the Veteran was not an imminent 
threat to himself or others at that time.

The Veteran provided testimony in a personal hearing before the 
undersigned Veterans Law Judge in July 2010.  The Veteran stated 
that he had never sought treatment for his PTSD.  Nonetheless, he 
explained that he has anxiety attacks with hypervigilence.  He 
noted that his anxiety is triggered when he is in enclosed 
buildings.  In addition, the Veteran expressed homicidal ideation 
towards people who hurt others.  However, he had no suicidal 
ideations at that time.  Hearing transcript at 5-6.

The Veteran also testified that he experiences panic attacks, on 
average, once a month.  He testified that his PTSD affects his 
sleep and averages four to six hours of sleep per night.  Id. at 
7-11.

Taken together, the medical evidence and testimony provided by 
the Veteran are probative evidence in favor of the Veteran's 
claim for an increased rating of his PTSD.  His disability 
picture more closely approximates a 70 percent evaluation for 
PTSD.

The Board notes that while the Veteran has maintained 
relationships with his children, former spouse, and current wife 
(two children, his former spouse, and current wife have provided 
statements in support of the Veteran's claims for a higher 
evaluation of his PTSD), the medical evidence demonstrates the 
Veteran's inability to establish or maintain relationships 
outside his immediate family due to his social isolation.

The Board has reviewed the Veteran's VA outpatient treatment 
reports and finds that they provide no additional or pertinent 
evidence in favor of the Veteran's claim for an increased rating 
of his service-connected PTSD.

In short, the Board finds that the Veteran's PTSD symptomatology 
has more nearly approximated the criteria for a 70 percent rating 
under Diagnostic Code 9411, from November 9, 2006, forward (the 
date of the increased rating claim).  The Veteran has been 
assigned GAF scores of 49, 50, and 59, overall indicating PTSD 
symptoms that seriously impair his social functioning.  

In addition, the medical evidence establishes that the Veteran's 
PTSD resulted in serious social impairment with deficiencies in 
areas such as family relations, judgment, thinking and mood due 
to impairment of mood and affect, social isolation, occasional 
homicidal thoughts, anger, panic attacks, sleep impairment, and 
depression.

Thus, an evaluation of 70 percent disabling for the Veteran's 
service-connected PTSD, from November 9, 2006, is warranted and 
the Veteran's claim should be granted.

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD have not been met.  The evidence of 
record does not show that the Veteran has ever experienced 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name.

The Board now turns to whether extraschedular is warranted in 
this case.  To accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from time 
to time readjust this schedule of ratings 
in accordance with experience. To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service- connected disability or 
disabilities. The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an 
extraschedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by the 
Veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by the 
rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds all aspects of the Veteran's PTSD impairment are 
adequately encompassed in the assigned schedular rating, and 
finds no unusual aspects of his PTSD disability not addressed in 
the schedular criteria.  

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service-connected PTSD 
disability at issue, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in November 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet App. 137 (2008); Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to an evaluation of 70 percent disabling, but no 
higher, for PTSD, from November 9, 2006, forward, is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

During the personal hearing before the undersigned in July 2010, 
the Veteran indicated that some private treatment reports were 
not associated with the claims file.  The undersigned held the 
record open until September 2, 2010, for the Veteran to obtain 
those private treatment reports.  

To date, no submissions have been made, including the private 
treatment reports.  While VA is not required to provide any more 
assistance to the Veteran with regard to these private treatment 
records, as the Veteran did not submit the records within 60 days 
of the July 2010 Travel Board hearing, the Board finds that a 
remand on another basis is necessary.  As such, the RO should 
also obtain the private treatment reports indicated by the 
Veteran in the July 2010 hearing.

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of 'substantially gainful employment.'  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity. The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Id.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  As the Veteran is 
not currently working, there is an open question as to whether 
the Veteran's service-connected disabilities alone prevent him 
from performing work that would produce sufficient income to be 
other than marginal.

The Veteran has been afforded numerous VA examinations for his 
service-connected disabilities, including a general VA 
examination conducted in July 2008.  While the January 2007, 
November 2008, and April 2009 VA psychiatric examinations 
indicated that there was no total occupational and social 
impairment due to his PTSD symptoms, the examiners did not 
explain the occupational impact of the Veteran's PTSD except to 
note that the Veteran has been unemployed since 1993.  

Indeed, there is no examination of record providing a medical 
opinion as to how the Veteran's service-connected PTSD affects 
his ability to obtain or retain substantially gainful employment.  

Significantly, there is no medical opinion addressing all the 
Veteran's service-connected disabilities and their combined 
effect upon the Veteran's employability as a whole.

Thus, a VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
combined service-connected disabilities.  See Gary v. Brown, 7 
Vet. App. 229 (1994).  

The examiner is specifically requested to address whether the 
Veteran's service-connected disabilities render the Veteran 
unable to engage in substantially gainful employment, supporting 
such opinion with reference to manifested symptomatology and 
limitations.  The examiner should be provided with a list of all 
of the Veteran's service-connected disabilities, and should 
discuss their effects, if any, upon the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the private treatment reports from 
Presbyterian Hospital and the Heart 
Institute mentioned during the July 2010 
hearing.  If no records can be located, a 
negative response should be associated 
with the claims file.

2.	Schedule the Veteran for a VA medical 
examination to determine the effects of 
all his current, service-connected 
disabilities on his employability.  The 
examiner should be provided with a list 
of all of the Veteran's service-connected 
disabilities.  The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file, along 
with a copy of this remand, must be made 
available to and thoroughly reviewed by 
the examiner.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.	The RO should then readjudicate the issue 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


